FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 13, 2021

                                       No. 04-21-00194-CR

                                       Chance WATSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 7426
                          Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The clerk’s record in this case was originally due July 26, 2021. We granted the district
clerk’s first two requests for an extension of time to file the record, extending the deadline until
September 13, 2021. On September 10, 2021, the district clerk filed a third notification of late
record, requesting an additional extension of time until September 30, 2021. After consideration,
we GRANT the request and ORDER the district clerk to file the clerk’s record by September
30, 2021.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court